Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 1 of 14




                       EXHIBIT A
  Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 2 of 14

                                                                        Service of Process
                                                                        Transmittal
                                                                        02/11/2019
                                                                        CT Log Number 534896060
TO:     Donna Boyd
        First Financial Asset Mgnt
        3091 Governor Lake Drive, Suite 500
        Norcross, GA 30071

RE:     Process Served in Utah

FOR:    First Financial Investment Fund VI, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Crystal Lawrence, etc., Pltf. vs. First Financial Investment Fund V, LLC, Dft.
DOCUMENT(S) SERVED:               Summons, Complaint
COURT/AGENCY:                     Third Judicial District Court, Salt Lake County, West Jordan Department, UT
                                  Case # 190901033
NATURE OF ACTION:                 On information and belief, the classes are so numerous that joinder of all members
                                  in not practicable. The information relating to the precise number of persons who
                                  fall within the respective classes is within the control of the Defendant.
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Midvale, UT
DATE AND HOUR OF SERVICE:         By Process Server on 02/11/2019 at 10:59
JURISDICTION SERVED :             Utah
APPEARANCE OR ANSWER DUE:         Within 21 days after service
ATTORNEY(S) / SENDER(S):          Tyler B. Ayres
                                  AYRES LAW FIRM
                                  12339 S. 800 E. Ste. 101
                                  Draper, UT 84020
                                  801-255-5555
ACTION ITEMS:                     CT has retained the current log, Retain Date: 02/11/2019, Expected Purge Date:
                                  02/16/2019

                                  Image SOP

                                  Email Notification, Bob Chalavoutis rchalavoutis@1fam.com

                                  Email Notification, Donna Boyd dkboyd@1fam.com

SIGNED:                           C T Corporation System
ADDRESS:                          1108 East South Union Avenue
                                  Midvale, UT 84047
TELEPHONE:                        212-590-9070




                                                                        Page 1 of 1 / SS
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
        Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 3 of 14

                                                                               1p2c0      D.IIE    24 fr c!!L
                                                                       RE IONSK
Tyler B. Ayres, Bar No. 9200                                           ADDRESS
AYRES LAW FIRM                                                                                          SE R
                                                                       1&s LEGAL PROCESf LLC          9649393
12339 S. 800 E. Ste. 101
Draper PT 84020
(801) 255-5555
Tyler(âAyrcsLawFirth.com
Attorneys for Plaintiff


                          THIRD JUDICIAL DISTRICT COURT
                         SALT LAKE COUNTY, STATE OF UTAH


  Crystal Lawrence,
                                                          SUMMONS
          On behalf of Plaintiff and Class,
                                                          Case No: 190901033
  VS.
                                                          Judge: Katie Bemards-Goodman
  First Financial Investment Fund V, LLC,

          Defendant.


               TO:     First Financial Investment Fund V, LLC
                       do CT Corporation System, Registered Agent
                       1108 E. South Union Ave.
                       Midvale, UT 84047

        You are summoned and required to answer the attached Complaint. Within 21 days aftei
service of this summons (30 days if served outside of the state of Utah), you must file your
written answer with the clerk of the court at the court address shown above. Within that same
time, you must mail or deliver a copy of your answer to the party or the party's attorney at the
address shown above. If you fail to do so, judgment by default may be taken against you for the
relief demanded in the complaint/petition, which has been filed with the clerk of the court.

                       DATED this 7" day of February 2019.

                                                    AYRES LAW FIRM


                                                    Is!    Tyler B.Ayres
                                                    Attorneys for Plaintiffs
       Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 4 of 14




Tyler B. Ayres, Bar No. 9200
AYRES LAW FIRM
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 255-5555
TylerAyresLawFirntcom
Attorneys for Plaintiff


                              THIRD JUDICIAL DISTRICT COURT
                             SALT LAKE COUNTY, STATE OF UTAH


 Crystal Lawrence,
                                                              COMPLAINT
           On behalf of Plaintiff and Class,                  JURY TRIAL DEMANDED

 VS.
                                                              Case No:      gqflo 103 !
 First Financial Investment Fund V, LLC,
                                                              Judge:
           Defendant.



          Crystal Lawrence (Lawrence), by and through her attorney, for her Complaint against

Defendant, First Financial Investment Fund V, LLC, (First Financial), demands a jury trial and

complains of Defendant as follows:

                                    JURISDICTION AND VENUE

       I. This Court has jurisdiction overall civil matters occurring in the State of Utah pursuant to

          Utah Code § 78A-5-102(l).

          Venue is proper because the cause of action arose in Salt Lake County, State of Utah.

          Defendant is subject to personal jurisdiction within the State of Utah because First Financial

          engaged in debt collection activities within the State of Utah.

                                                PARTIES

          Plaintiff Lawrence is an individual who resides in the State of Utah.
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 5 of 14




 Defendant First Financial is a Delaware limited liability company with its principal office

  located at 3091 Governors Lake Drive #500, Norcross, GA, 3007 I.Pirst Financial regularly

  transacts business within the State of Utah.

  First Financial's business is to acquire debts in default and then pursue collection of the

  debts, directly or indirectly, through instrumentalities of interstate commerce or the mails.

  Any debt of Lawrence that First Financial alleges it acquired was in default when First

 Financial acquired it.

 First Financial is a "debt collector" as defined by the Fair Debt Collection Practices Act, 15

  U.S.C. § 1692a(6).

 None of the exceptions to the term "debt collector" under the FDCPA apply to First

 Financial.

                               GENERAL ALLEGATIONS

  This case has to do with the prosecution of bogus debt collection actions by First Financial

  when it did not have the right to engage in the business of debt collection in the State of

 Utah. In furtherance of its debt collection business, First Financial improperly filed actions

 before courts in Utah to obtain judgments against Plaintiff and Plaintiffs Class members

 (defined in   liii   42-50 below). First Financial achieved its goal through the use of high

 volume, repeat cases which have clogged the courts and to obtain its bogus judgments

  through the use of non-compliance with Utah laws regulating debt collection. By using the

 court system for its improper purposes, First Financial has violated the Fair Debt Collection

 Practices Act and have been unjustly enriched and permitted to engage in the business of

 debt collection in Utah when it was not licensed to do so.

 By filing lawsuits in the State of Utah without first acquiring the necessary license for debt
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 6 of 14




   collection, First Financial engaged in "action that cannot be legally taken" in violation of the

   FDCPA.

II. The judgments improperly obtained by First Financial in Utah are void because First

   Financial lacked standing in Utah to collect those debts before it obtained the mandatory

   license required by Utah law. Without the mandatory license it was not legally entitled to

   payment on the notes and had suffered no protectable injury which was required for it to

   obtain the jurisdiction of the state courts. The failure to object to the lack of standing by the

   Plaintiffs class members who either defaulted or consented to judgment does not impact this

   rule. Parties cannot confer subject matter jurisdiction by consent, waiver or estoppel.

   In a related matter before the U.S. District Court of Maryland involving the Defendant,

   Hauk v. LVNV Funding, LLc, 749 F. Supp. 2d 358, 369 (D. Md. 2010), the Honorable

   Catherine C. Blake found that the Plaintiffs in that action, who are not Class members, were

   permitted to pursue claims against LVNV under federal and state law "when it filed

   complaints in Maryland state court against.. .the putative class members [when].. .LVNV

   had failed to become licensed as a "collection agency" by the Maryland Commissioner of

   Financial Regulation prior to filing the lawsuits, as required by Maryland law, Md. Code

   Ann., Bus. Reg. § 7-301."


   Plaintiff alleges that part of the injury sustained by her and the Plaintiffs class members as a

   result of the state court judgments obtained by First Financial against them included the

   assessment of a purported debt sum, interest, and costs (including attorney fees) against

   them. The damage arose from the existence of the judgments reflecting a judgment that was

   void and/or the enforcement of the judgments by garnishment, or payments collected

   through threat based on the judgments, which caused, actually and proximately, the injury
    Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 7 of 14




      for which the Plaintiff seeks redress.

      The Proliferation of Debt Collection Irregularities

      This case arises, from a systematic, intentional, and predatory debt collection

      business of Defendant First Financial against vulnerable Utah consumers without the

      mandatory license required by the State of Utah.

      Defendant First Financial allegedly acquires consumer debts in default for pennies on the

      dollar and then engages in the business of debt collection including trying to collect the debt by

      filing lawsuits before Utah courts when it did not have the legal authority to engage in the

      business of debt collection in the State of Utah. First Financial continues to operate without a

      license thus (i) skirting the requirements easily complied with by other similarly situated

      companies engaged in the business of debt collection in Utah, which provided First

      Financial an improper advantage over those who followed the law and (ii) avoiding the

      mandatory protections intended for Utah consumers by the legislature and regulatory

      authority.

      The non-partisan Government Accounting Office (GAO) recently summarized

      public enforcement of this kind of scheme as follows:

      our analysis of information provided by the National Association of Attorneys General
      found at least 60 enforcement actions were taken by state attorneys general against
      debt collection companies from January 2006 through May 2009, of which 28 involved or
      may have involved the collection of credit card debt. These actions alleged a variety of
      illegal debt collection practices, such as deducting money from consumers' bank
      accounts without authorization, operating in states without proper licenses, and
      refusing or failing to provide consumers with proof of their debts. Generally, state
      attorneys general either negotiated a settlement with the debt collection company or brought
      a court action against the company. Settlements included penalties such as refunds to
      consumers, cancellation of consumers' debts, civil penalties, and injunctive relief aimed
      at preventing future collection violations.

GAO Report, Fair Debt Collection Practices Act Could Better Reflect the Evolving Debt
Collection  Marketplace and Use of Technology, September 2009 (available at
    Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 8 of 14




htthi/www.o.v/new.itemstd09748.Ddfl at Pages 38-39 (emphasis added).

       First Financial was a "collection agency" as defined by Title 12 Collection Agencies.

       First Financial directly participated in collection efforts by filing lawsuits, providing

       documents relating to the lawsuits and otherwise acting through its authorized agents to

       collect consumer debts.

           Utah's Licensing Requirements for a Debt Collector License

       Utah Code Ann. 12-I-I provides:

       No person shall conduct a collection agency, collection bureau, or collection office in this
       state, or engage in this state in the business of soliciting the right to collect or receive
       payment for another of any account, bill, or other indebtedness, or advertise for or solicit
       in print the right to collect or receive payment for another of any account, bill, or other
       indebtedness, unless at the time of conducting the collection agency, collection bureau,
       collection office, or collection business, or of advertising or soliciting, that person or the
       person for whom he may be acting as agent, is registered with the Division of
       Corporations and commercial Code and has on file a good and sufficient bond as
       hereinafter specified.

(Emphasis added)

       However, First Financial does not have the mandatory license required by Utah law but

       continued its business of collecting dates acquired in default and filed collection lawsuits

       in Utah courts without the right to do so.

       According to public records, First Financial engaged directly in collection activities in

       more than a 1,000 occurrences in the State of Utah during the class period by taking

       actions, in the form of collection lawsuits, to collect debts from Plaintiffs Class members.

       In these lawsuits First Financial actively and directly participates by acting as the named

       party in the litigation and providing purported affidavits and other papers in support of

       the complaint to the state courts.
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 9 of 14




  Facts Related to Plaintiff Lawrence

  Without the legal right or Collection Agency license to do so, on June 6, 2018, First

  Financial continued its business of collecting debts when it filed a consumer debt

  collection action in the Third Judicial District Court of Utah, Salt Lake Division against

  Lawrence styled as First Financial Investment Fund v. Lawrence, Case No. 189910365

  ("Lawrence Action").

  At the time of filing of the Lawrence Action, First Financial did not have a license as a

  Collection Agency as required under Utah law.

  In the Lawrence Action the District Court of Utah did not determine if it in fact had

  jurisdiction over the parties or whether First Financial had any right to file the debt

  collection action.;

  First Financial brought the action based on a debt that it had purchased from a medical

  provider.

  First Financial obtained a judgment of $2,492.17 on September 18, 2018.

  First Financial filed a satisfaction ofjudgment on October 25, 2018.

                            FIRST CLAIM FOR RELIEF
                               Violation of the FD CPA
                             Individual and Class Gains

  Plaintiff incorporates by reference all preceding paragraphs.

  Defendant engaged in unfair and deceptive acts and practices in violation of 15 U.S.C. §

  1692e, 1692e(2), 1692e(5), 1692e(10) and 1692f, by engaging in an action that cannot

  legally be taken where First Financial pursues debt collection via filing lawsuits in Utah

  without the necessary Collection license.

  Section 1692c provides:
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 10 of 14




   §1692 e.      False or Misleading representations [Section 807 of P.L.]

  A debt collector may not use any false, deceptive,or misleading representations or
  means in connection with the collection of any debt. Without limiting the general
  application of the foregoing, the following conduct is a violation of this section:...

         (2) The false representation of—

                 (A)The character, amount, or legal status of any debt;...

         (5) The threat to take any action that cannot legally be taken or that is not
         intended to be taken...

         (10) The use of any false representation or deceptive means to collect or
         attempt to collect any debt or to obtain information concerning a
         consumer...

    Section 1692f provides:

  § 1692f.       Unfair practices [Section 808 of P.L.]

  A debt collector may not use unfair or unconscionable means to collect or attempt to
  collect any debt...

                          SECOND CLAIM FOR RELIEF
                 Violation of the Utah Consumer Sales Practice Act
                             Individual and Class Claim

  Plaintiff incorporates by reference all preceding paragraphs.

  The Utah Consumer Sales Practices Act is to be construed liberally to protect consumers

  from suppliers who commit deceptive and unconscionable sales practices and to protect

  suppliers who in good faith comply with the provisions of this act. UTA § 13-11-2(2) and

  (6).

  Defendant First Financial's practice of collecting debts without a license as required in

  Utah is a deceptive practice designed to take advantage of consumers who may not know

  that First Financial has not acquired the proper license to collect debts in Utah. Defendant

  did not disclose that it did not have the requisite license when it filed suit against Utah
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 11 of 14




  consumers in an attempt to collect on purchased debts.

  Defendant First Financial also received an unfair advantage over other suppliers who

  follow the law and either go to the cost and expense of attaining compliance with Utah's

  laws or do not collect debts in Utah.

  Defendant First Financial purposefully engaged in these activities knowingly and

  intentionally to harm consumers and gain an advantage over its competitors.

  Plaintiff seeks a declaration on behalf of Plaintiff class members, that since Defendant

  First Financial was acting unlawfully as an unlicensed collection agency, First Financial:

  (i) did not have legal standing to pursue recovery on assigned debts through litigation; (ii)

  did not have legal standing to obtain any judgment in Utah Courts against Plaintiffs

  Class Members and those judgments should be declared (a) void and unenforceable and

  (b) First Financial should not be entitled to collect any sums on those judgments or debts

  related to the Plaintiff Class members.

  Defendant First Financial should be ordered to disgorge all sums collected on a judgment

  amounts from the Plaintiff Class member's amounts that First Financial obtained as a

  result of the judgments entered improperly against the Plaintiff Class Members while it

  acted illegally as a collection agency without a license.

  Defendant should be enjoined from attempting to collect any judgment amounts entered

  improperly against the Plaintiff Class Members in its favor, while it acted illegally as a

  collection agency without a license.

  Alternatively a declaration that the Defendant First Financial is not entitled to the

  assistance of any Utah court to enforce the principal amount due under any judgment

  First Financial obtained improperly.
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 12 of 14




  Lawrence is further entitled to statutory damages of $2,000 or her actual damages

  (whichever is greater) under the Utah Consumer Sales Practice Act.

  Lawrence has suffered emotional distress as a result of the litigation pursued by Defendant.

  Defendant's litigation has caused Lawrence anxiety and distress that has resulted in physical

  manifestations.

                               CLASS ALLEGATIONS

  Plaintiff brings this claim on behalf of two classes, pursuant to Fed.R.Civ.P. 23(a) and

  23(b)(3).

  The "FDCPA Class" consists of (a) all individuals in Utah (b) against whom First Financial

  (c) filed a lawsuit seeking to collect a debt (d) which litigation was commenced in the (I)

  year period immediately preceding the filing of this complaint.

  The "Utah Class" consists of (a) all individuals in Utah (b) against whom First Financial (c)

  filed a lawsuit seeking to collect a debt (e) which litigation was commenced in the (4) year

  period immediately preceding the filing of this complaint.

  On information and belief, the classes are so numerous that joinder of all members in not

  practicable. The information relating to the precise number of persons who fall within the

  respective classes is within the control of the Defendant.

  There are questions of law and fact common to the members of each class, which common

  questions predominate over any questions relating to individual class members. The

  predominant common questions are (a) whether Defendant could lawfully pursue litigation

  in Utah without the necessary collection license; (b) whether pursuing litigation in an effort

  to collect a debt without the necessary collection license constitutes a violation of the

  FDCPA; and (c) whether such practices violate the Utah Consumer Sales Practices Act.
   Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 13 of 14




       Plaintiff's claim is typical of the claims of the respective class members. All are based on

       the same factual 'and legal theories.

       Plaintiff will fairly and adequately represent the members of each class. Plaintiff has

       retained counsel experienced in consumer class actions and FDCPA litigation.

       A declaration of law and injunctive relief is appropriate for the members of the Utah Class.

       A class action is superior for the fair and efficient adjudication of the claims of the FDCPA

       and Utah class, in that:

               Individual actions are not economically feasible;

               Members of the class are likely to be unaware of their rights;

               Congress intended class actions to be an enforcement mechanism under the FDCPA.

WHEREFORE, the Court should enter judgment in favor of plaintiff and the class members and

against defendant for:

           Certify the FDCPA Class and appoint plaintiff as the class representative and her

           counsel as class counsel;

           Certify the Utah Class and appoint plaintiff as the class representative and her counsel as

           class counsel;

           Award the FDCPA Class statutory damages and actual damages consisting of any

           amount collected by the Defendant;

           Grant the Utah Class declaratory and injunctive relief against Defendant to stop

           Defendant from harming consumers and providing them with an unfair advantage over

           its competitors by engaging in collection efforts without a license; including a

           preliminary and permanent injunction;

           Award Plaintiff her actual or statutory damages in an amount to be determined at trial;
Case 2:19-cv-00174-RJS-CMR Document 2-2 Filed 03/13/19 Page 14 of 14




     Attorney's fees, litigation expenses, and cost of suit; and

     Such other and further relief as the Court deems proper.

                 DATED: January 28th, 2019.

                                                 AYRES LAW FIRM

                                                 Al     Tyler B. Ayres
                                                 Attorneys for Plaintiff
